Case 1:18-cv-07345-JSR Document 31-7 Filed 02/06/19 Page 1 of 4




                         Exhibit G
      Case 1:18-cv-07345-JSR Document 31-7 Filed 02/06/19 Page 2 of 4
                                                                        1


      1
      2     UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
      3     ------------------------------------------X
            STEVE SANDS,
      4
                                                 PLAINTIFF,
      5
      6                   -against-              Case No.:
                                                 18-cv-07345
      7                                           (JSR)
      8     CBS INTERACTIVE INC.,
      9                                DEFENDANT.
            ------------------------------------------X
     10
     11                                 DATE: January 10, 2019
     12                                 TIME: 9:53 A.M.
     13
     14                   VIDEOTAPED DEPOSITION of the
     15     Plaintiff, STEVE SANDS, taken by the
     16     Defendant, pursuant to a Notice and to the
     17     Federal Rules of Civil Procedure, held at
     18     the offices of Cowan, DeBaets, Abrahams &
     19     Sheppard, LLP, 41 Madison Avenue, New York,
     20     New York 10010, before Suzanne Pastor, a
     21     Notary Public of the State of New York.
     22
     23
     24
     25

DIAMOND REPORTING     (877) 624-3287          info@diamondreporting.com
                                    1
      Case 1:18-cv-07345-JSR Document 31-7 Filed 02/06/19 Page 3 of 4
                                                                        2


      1
      2     A P P E A R A N C E S:
      3
      4     LIEBOWITZ LAW FIRM, PLLC
              Attorneys for the Plaintiff
      5       11 Sunrise Plaza, Suite 305
              Valley Stream, New York 11580
      6       BY: JAMES FREEMAN, ESQ.
              516.233.1660
      7
      8
            COWAN, DEBAETS, ABRAHAMS & SHEPPARD, LLP
      9       Attorneys for the Defendant
              41 Madison Avenue
     10       New York, New York 10010
              BY: ELEANOR LACKMAN, ESQ.
     11       212.974.7474
              elackman@cdas.com
     12       AND: LINDSAY R. EDELSTEIN, ESQ.
              ledelstein@cdas.com
     13
     14
     15     ALSO PRESENT:
     16
              ROBERT HORGAN, Videographer
     17
     18                   *             *        *
     19
     20
     21
     22
     23
     24
     25

DIAMOND REPORTING     (877) 624-3287          info@diamondreporting.com
                                    2
      Case 1:18-cv-07345-JSR Document 31-7 Filed 02/06/19 Page 4 of 4
                                                                    77


      1                             S. SANDS
      2     my Punisher photos, my Jessica Jones
      3     photos, Naomi Kwiatkowski photos, my Donald
      4     Trump photos.       I have no idea because
      5     that's a lot of photos that I do on a
      6     regular basis.
      7            Q.       Right, but you know -- you said
      8     that you saw a lot of thieves for The
      9     Punisher photos.         Do you remember when you
     10     became aware --
     11            A.       From two years ago I'm not
     12     going to remember who they were.
     13            Q.       No, but do you remember around
     14     when you saw this, the thieves?
     15            A.       I just said about two years
     16     ago.     It's usually after the photos were
     17     taken.      Remember, I'm not the only one that
     18     looks for these things, but I'm a hands-on
     19     person and I like to see -- I like to help
     20     my own cause.
     21            Q.       When you say your own cause,
     22     what do you mean by that?
     23            A.       This is my cause.
     24            Q.       What is your cause?
     25            A.       Getting compensation for the


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    77
